Citation Nr: 1800492	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-36 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1955 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. That decision, in pertinent part, awarded service-connection for residuals of prostate cancer associated with herbicide exposure, and assigned a noncompensable rating, effective June 26, 2012.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.  

The Veteran requested a hearing before the Board at the time of his August 2014 substantive appeal, but in September 2017, he withdrew that request.

The Board notes that in an appellate brief (IHP) received in December 2017, the VSO raises that the Veteran is entitled to service connection for a mental disorder.  As the Board does not have jurisdiction over such issue, service connection for a mental disorder will not be addressed in this Board decision.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As indicated above, in his November 2012 notice of disagreement, the Veteran requested both an initial compensable rating for this service connected residuals of prostate cancer as well as an earlier effective date. In the notice of disagreement the Veteran writes, "I disagree with the rating decision that assigned a non-compensable evaluation for my residuals of prostate cancer because the evidence reviewed did not include treatment records from Dr. K. P. whom starting treating me beginning in January 2000 etc."  (The Veteran continues to make this point in later statements when he argues that the records from his private doctor were not considered.)  The Board construes the Veteran's notice of disagreement to address the assigned rating as well as the effective date for the award of service connection.  The latter issue has not been adjudicated by the RO.

The Board finds that the issue of an initial compensable rating for service-connected residuals of prostate cancer is inextricably intertwined with the issue of an earlier effective date for the service-connected residuals of prostate cancer. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veterans claim for the second issue). As the issues are inextricably intertwined, the initial compensable rating issue must be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must review the record and take any necessary action to ensure compliance with all notice and assistance requirements with respect to the issues on appeal.  

2. The AOJ must issue an appropriate statement of the case which addresses the Veteran's November 2012 timely notice of disagreement as to the effective date assigned to the grant of service connection for residuals of prostate cancer.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal. If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

3. The AOJ should then review the record and readjudicate the claim on appeal for entitlement to an initial compensable rating for residuals of prostate cancer. If that claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


